Citation Nr: 0618414	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  93-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder, claimed as secondary to service-
connected residuals of a fracture of the left ankle (fibula).

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service-connected residuals 
of a fracture of the left ankle (fibula).

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected residuals 
of a fracture of the left ankle (fibula).

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left ankle (fibula).

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
June 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1992, December 1995, and May 
1997 by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A decision by the Board dated September 11, 2000, denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a motion by the Secretary of 
Veterans Affairs, which was opposed by the veteran-appellant, 
vacated the Board's September 11, 2000, decision and remanded 
the matter for further proceedings, to include compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), which 
became law in November 2000.

A decision by the Board in August 1985 found that a low back 
disability was not incurred in or aggravated by the veteran's 
active military service and that the veteran did not have a 
low back disability which was proximately due to or the 
result of a service-connected disability and denied 
entitlement to direct or secondary service connection for a 
low back disability on those bases.  The Board's August 1985 
decision on those issues is final.  See 38 C.F.R. § 7104(b) 
(West 2002).  An unappealed rating decision by the RO in 
September 1990 found that additional evidence received since 
the final denial of the claim by the Board in August 1985 did 
not provide a new factual basis warranting the reopening of 
the veteran's claim for service connection for a low back 
disorder and again denied entitlement to service connection 
for a chronic back disorder.  The veteran did not initiate an 
appeal to the Board of the RO's September 1990 denial of his 
claim by filing a timely substantive appeal and, 
consequently, the unappealed RO denial of entitlement to 
service connection for a low back disorder became final.  See 
38 U.S.C.A. § 7105 (West 2002).  Since September 1990, the 
veteran has submitted additional evidence in another attempt 
to reopen his claim.  Although the RO has found that the 
additional evidence presented and secured in connection with 
the veteran's claim for service connection for a chronic low 
back disorder is new and material, the Board must determine 
whether new and material evidence has been presented or 
secured before considering a claim which was the subject of a 
prior final disallowance.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In August 2003, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in April 2006.

The issues of entitlement to service connection for a low 
back disorder, a left hip disorder, and a left knee disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

FINDINGS OF FACT

1. In an unappealed rating decision of September 1990, the RO 
denied entitlement to service connection for a chronic low 
back disorder.

2.  Additional evidence received since September 1990 is new 
and is sufficiently significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The veteran's service-connected residuals of fracture of 
the left ankle (fibula) are not currently productive of 
slight knee or ankle disability.

4.  The veteran's service-connected residuals of fracture of 
the left ankle (fibula) are manifested by a range of motion 
which more nearly approximates moderate limitation of motion 
rather than slight limitation of motion.  

CONCLUSIONS OF LAW

1.  The decision of the RO in September 1990 denying the 
veteran's claim for service connection for a chronic low back 
disorder is final. 38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the RO denied entitlement to 
service connection for 
a chronic low back disorder in September 1990 is both new and 
material and is sufficient to reopen the veteran's claim.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  With resolution of reasonable doubt, the criteria for an 
evaluation of 10 percent for residuals of fracture of the 
left ankle (fibula) are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5262, 5271 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in December 2005 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  There is 
no indication in the record that additional evidence material 
to the issues decided herein which is not part of the 
veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claims decided herein.  The 
adjudication of the veteran's claim on appeal for an 
increased disability rating was prior to the enactment of the 
VCAA.  The notice provided to the veteran by the RO in 
December 2005 was the kind of remedial notice which the Court 
found in Pelegrini v. Principi, 18 Vet. App. 112 (2004), to 
be permissible under the applicable statute and regulations.       
  

Reopening Claim for Service Connection for Low Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002).  However, 
once entitlement to service connection for a given disorder 
has been denied by the agency of original jurisdiction, 
absent the filing of a timely notice of disagreement by the 
veteran within one year of the date of notification to him of 
the rating action, that determination is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Where a claim for entitlement to service 
connection has been previously denied and that decision 
became final, the claim may be reopened and reconsidered only 
if new and material evidence is presented or secured with 
respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

During the course of the appellant's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45,630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the appellant's claim 
filed prior to that date.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When an appellant seeks to reopen a previously denied claim, 
a sequential analysis must be performed.  See Elkins v. West, 
12 Vet. App. 209 (1999).  First, it must be determined 
whether new and material evidence has been presented or 
secured under to the provisions of 38 C.F.R. § 3.156(a) 
(2001).  Then, if new and material evidence has been 
received, the claim must be reopened, and, the Secretary may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" 
if it bears directly and substantially upon the specific 
matter under consideration and, by itself, or in connection 
with evidence previously considered, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (2001).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  Hodge at 1363.  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 
285 (1996). 

In the present case, at the time of a prior Board decision in 
August 1985, it was determined that, notwithstanding the 
veteran's contention that his service-connected left ankle 
fracture resulted in an altered gait and increased stress 
leading to a low back disability, the evidence of record 
showed that the veteran's left ankle disorder had been 
assigned a noncompensable evaluation since 1974 and 
radiographic studies showed no evidence of any residuals, 
including arthritis, of the veteran's in-service left ankle 
fracture.  While the veteran did apparently have a back 
disability of some sort, variously diagnosed as a possible 
herniated disc or lumbar strain, the overall evidence of 
record was insufficient to persuade the Board that an 
etiological relationship existed between the veteran's back 
disorder and his non-compensably disabling service-connected 
left ankle disorder.  As noted in the Introduction, an 
unappealed RO decision in September 1990 confirming and 
continuing the denial of entitlement to service connection 
for a low back disorder is final.  

Additional evidence received since September 1990, which 
includes private medical records and examination reports, as 
well as VA examination reports, is "new' in the sense that 
it was not previously of record, and it is, arguably, 
"material" because the additional medical records in 
question provide, at a minimum, a "more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability."  Therefore, the veteran's claim of 
entitlement to service connection for a chronic low back 
disorder is reopened and must be decided on the merits.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); Hodge, Evans, Justus, supra. 

Evaluation of Residuals of Left Ankle (Fibula) Fracture

In the veteran's case, a rating decision in January 1975 
adjudicated his original service connection claim and granted 
entitlement to service connection for residuals of fracture, 
left ankle (fibula), which are currently rated as non-
compensably [zero percent] disabling.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco
 v. Brown, 7 Vet. App. 55, 58 (1994).

38 C.F.R. § 4.71a, Diagnostic Code 5262, pertaining to 
impairment of the tibia and fibula, provides that impairment 
of the tibia and fibula with slight ankle or knee disability 
warrants an evaluation of 10 percent and that an evaluation 
of 20 percent requires moderate ankle or knee disability.

The "tibia" is the shin bone: the inner and larger bone of 
the leg below the knee; it articulates with the femur and 
head of the fibula above and with the talus below.  See 
Dorland's Illustrated Medical Dictionary 1711 (Dorland's) 
(28th ed., 1994).  The "fibula" is the outer and smaller of 
the two bones of the leg, which articulates proximally with 
the tibia and distally is joined to the tibia in a 
syndesmosis.  See Dorland's at 629.  A "syndesmosis" is a 
type of fibrous joint in which the intervening fibrous 
connective tissue forms an interosseous membrane or ligament.  
See Dorland's at 1623.  "Interosseous" means between bones.  
See Dorland's at  850.

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005) provides that 
an evaluation of 10 percent is warranted for moderate limited 
motion of an ankle and that an evaluation of 20 percent 
requires marked limited motion of the ankle.  Normal range of 
motion of an ankle is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2005).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2005).

In evaluating musculoskeletal disabilities, VA should 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See 38 C.F.R. §§ 4.40, 4.45.  A diagnostic code based on 
limitation of motion of a joint does not subsume 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

At a VA general medical examination in December 1974, the 
veteran complained that his left foot ached when he walked 
long distances or when the weather changed.  The veteran 
indicated to the examiner that he had sustained a post-
service injury to his left ankle several months earlier when 
he was "kicked" on a dance floor.  On physical examination, 
it was noted that there was a 2 1/2-inch transverse oblique 
scar below the lateral malleolus of the veteran's left ankle, 
with no swelling or tenderness.  Range of motion of the 
veteran's left ankle was within normal limits, and there was 
no evidence of any crepitus.  The ankle joint was stable, and 
there was no abnormal mobility.  The veteran could stand on 
his tiptoes and squat normally.  When the veteran squatted, a 
1/4-inch diameter hernia of the left anterior tibialis muscle 
was noted.  The veteran said that it  had been present for 
approximately ten months and had no seeming connection to his 
old ankle injury. The pertinent diagnoses were history of 
fracture of the lateral malleolus of the left ankle and 
muscle hernia of the left anterior tibialis muscle.

Thereafter, multiple evaluations of the veteran's left ankle 
by VA and private examiners resulted in some positive 
reported findings.  For example, in April 1981, a VA 
orthopedic examiner reported some ligamentous instability; in 
January 1983, a VA neurological examiner reported decreased 
sensation over the left ankle which he described as minimal; 
in May 1986, a private physician reported that the veteran 
had residual foot drop and instability of the left ankle due 
to a tear of the lateral ligament; and in January 1987, a 
private podiatrist stated that he interpreted X-rays of the 
veteran's left ankle as showing severe degenerative 
arthritis.  

However, in November 1996, a VA neurological examiner 
reported that there was no evidence of any foot drop or 
abnormality of the peroneal nerve of the left lower extremity 
in the veteran's case; VA X-rays of the veteran's left ankle 
in July 1992 were reported as normal, with no evidence of 
degenerative joint disease or any abnormality; a VA 
orthopedic examiner in November 1996 reported his opinion 
that the veteran had no current residuals of a left ankle 
injury; in July 1998, a VA orthopedic consultant reported 
that there was no objective basis to find any current 
impairment due to the veteran's history of a left fibula 
fracture; and in July 1998 a VA neurological examiner 
reported that clinical findings suggesting partial mild left 
peroneal nerve neuropathy had not been substantiated by 
electromyographic findings and there was functional overlay.  
"Functional" in this context means a disorder of function 
having no known organic basis.  See Dorland's at 494.

At a VA orthopedic examination in October 2005, physical 
examination revealed the veteran's left ankle to be normally 
aligned with no deformity and no swelling.  X-rays of the 
left ankle were within normal limits.  The examiner reported 
that the range of motion of the veteran's left ankle was 
flexion [dorsiflexion] to 25 degrees and extension [plantar 
flexion] to 45 degrees.  After a clinical examination of the 
veteran's left lower extremity, the examining physician 
rendered a diagnosis of normal left ankle.  He reported that 
there was no current residual disability of the left ankle 
related to the veteran's history of a fracture of the left 
fibula and that there was no post-traumatic arthritis of his 
left ankle.  He also commented that there was no pain, 
weakness, or lack of endurance on repetitive use of the 
veteran's left ankle which was productive of any additional 
limitation of motion of the ankle.  

There is no competent medical evidence of record 
demonstrating that the veteran currently has the slight left 
ankle disability as a residual of an old fracture of the 
tibia so as to meet the criteria of Diagnostic Code 5262 for 
a compensable (10 percent) disability rating.  The reported 
findings of the VA orthopedic examination in October 2005 
were set forth in a supplemental statement of the case 
furnished to the veteran and his representative in early 
February 2006, over six months ago, and they have not in any 
written communication to VA identified any existing competent 
medical evidence concerning the current status and 
functioning of the veteran's left ankle which is contrary to 
the findings and opinions of the VA orthopedist who conducted 
the October 2005 examination.  

The reported findings as to the range of motion of the 
veteran's left ankle at the October 2005 VA orthopedic 
examination did not show any limitation of dorsiflexion but 
did show limitation of plantar flexion motion of the left 
ankle (plantar flexion only to 10 degrees when normal plantar 
flexion is to 45 degrees.)  Although it might be debatable 
whether such limitation of plantar flexion of an ankle should 
result in a conclusion that the veteran has moderate 
limitation of the left ankle in view of the reported 
dorsiflexion of the ankle, which is not limited, 
nevertheless, with application of the provisions of 38 C.F.R. 
§ 4.7 and the benefit of the doubt doctrine, the Board 
concludes that the veteran is entitled to a disability 
evaluation of 10 percent, but no more, for his service-
connected residuals of a fracture of the left ankle (fibula).  
See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5262, 5271 (2005); Francisco, 
supra.  

Because the VA examiner found that the factors discussed in 
DeLuca are not productive of any additional limitation of 
motion or loss of function of the veteran's left ankle, 
however, an evaluation higher than 10 percent is not for 
application under the provisions of 38 C.F.R. §§ 4.40, 4.45. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a chronic low back 
disorder, claimed as secondary to service-connected residuals 
of a fracture of the left ankle (fibula), is reopened, and 
the appeal on that issue is allowed to that extent.

Entitlement to an evaluation of 10 percent for residuals of a 
fracture of the left ankle (fibula) is granted, subject to 
governing regulations concerning monetary benefits.  


REMAND

VA's duty to assist pursuant to the VCAA and its implementing 
regulations requires further development action by VA prior 
to further appellate review of the issues of entitlement to 
service connection for a chronic low back disorder, a left 
hip disorder, and a left knee disorder, all claimed as 
secondary to service-connected residuals of a fracture of the 
left ankle (fibula).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

A finding of aggravation requires worsening of the underlying 
condition of 
an injury or disease as contrasted to worsening only of 
symptoms.  See Hunt
 v. Derwinski, 1 Vet. App. 292, 297 (1991).

A careful review of the record in this case discloses 
that the agency of original jurisdiction (the RO) has 
repeatedly denied entitlement to service connection for 
disorders of the low back, the left hip, and the left 
knee as secondary to the veteran's service-connected left 
ankle disability on the basis that the veteran's left 
ankle disability did not cause any disorder of his low 
back, left hip, or left knee, but the agency of original 
jurisdiction has not addressed the issue of whether the 
veteran may be entitled to secondary service connection 
on the basis that disorders of his low back, left hip, 
and left knee have been aggravated (that is, worsened) by 
his service-connected left ankle disability.  VA has thus 
adjudicated the claims in this case for secondary service 
connection on the basis of causation but has not 
adjudicated the claims for secondary service connection 
on the basis of aggravation under the holding in Allen.

Under the provisions of a regulation which implements the 
VCAA, 38 C.F.R. § 3.159(c)(4) (2005), a further medical 
examination and medical opinion is necessary to decide 
the pending secondary service connection claims because 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claims, and this case will be remanded for that purpose.  

Appellate review of the veteran's TDIU claim will be 
deferred pending completion of the requested development 
while the case is in remand status.    

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the appellant 
and notify him that, under the provisions 
of 38 C.F.R. § 3.655, when entitlement to 
benefit cannot be established or 
confirmed without a current VA 
examination or re-examination and a 
claimant, without good cause, fails to 
report for such examination or re-
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  

2.  The AMC should arrange for the 
veteran to undergo a VA medical 
examination by a physician with 
appropriate training and expertise to 
determine whether the veteran's service-
connected left ankle disability caused 
and/or resulted in any increase in the 
underlying severity of disorders of the 
low back, left hip, and left knee.  It is 
imperative that the examiner review the 
pertinent records and documents in the 
veteran's claims file, to include the 
reports of VA orthopedic evaluations of 
the veteran during the appeal period.  
The examining physician should order any 
indicated diagnostic studies.  After a 
clinical examination of the veteran, the 
records review, and review of the reports 
of any diagnostic studies which he or she 
ordered, the examiner should respond to 
the following questions:    

	a.  Did the veteran's service-
connected left ankle disability cause a 
low back disorder, a left hip disorder, 
and/or a left knee disorder?  

	b.  Has the veteran's service-
connected left ankle disability resulted 
in any increase in the underlying 
severity of a low back disorder, a left 
hip disorder, and/or a left knee 
disorder?

	c.  In the event that the examiner 
finds that a left ankle disability did 
not cause but made a low back disorder, a 
left hip disorder, and/or a left knee 
disorder worse, the examiner should 
identify, to the extent possible, the 
baseline manifestations which are due to 
the effects of the non-service-connected 
low back, left hip, and left knee 
disorders and the increased 
manifestations which, in the examiner's 
opinion, are due the veteran's service-
connected left ankle disability.

A rationale for all conclusions reached 
should be provided.

3.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


